Exhibit 10.2

 

﻿

 

 

﻿

 

Picture 6 [rdi-20200630xex10_2g001.jpg]

﻿

Corporate & Institutional Banking

Level 28, 500 Bourke Street

Melbourne VIC 3000

AUSTRALIA

﻿

7  August 2020  

﻿

The  Directors 

Reading Entertainment Australia Pty Ltd (ACN [Redacted]) (Company and/or you)

98 York Street

South Melbourne VIC 3205

﻿

Copy to:

﻿

Each entity listed in Schedule 1 (each, a Guarantor and together with the
Company, the Transaction Parties)

﻿

Dear Directors,

﻿

AMENDMENT LETTER

﻿

We refer to the “Corporate Markets Loan & Bank Guarantee Facility Agreement”
originally dated 24 June 2011 between, among others, National Australia Bank
Limited ABN [Redacted] (Bank and/or we) and you (as amended and/or restated from
time to time, including on 27 March 2019) (Agreement).

Terms defined in the Agreement have the same meanings in this letter.

﻿

1



The Company, each Guarantor and the Bank agree that the Agreement is amended as
set out in Schedule 2 (“Amendments”).

2



The amendments set out in paragraph 1 of this letter take effect upon the Bank
receiving the following conditions precedent, each in form and substance
acceptable to the Bank:

﻿

(a)



a PDF copy of this letter duly executed by each Transaction Party within 5
Business Days of the date of this letter; and

﻿

(b)



payment by the Company of a non-refundable restructure fee in the amount of
A$60,000 within the period specified in paragraph (a) above.

﻿

This letter remains available for acceptance until the end of the period in (a)
above, after which time it will lapse. The Company must provide to the Bank an
original of this letter duly executed by each Transaction Party by no later than
31 August 2020.

3



Each Transaction Party confirms that the representations and warranties in
clause 8 of the Agreement continue to be correct and are not misleading, subject
to the limitation that the parties recognise that the COVID-19 Pandemic has had,
and continues to have, a material adverse effect on the financial performance
and position of the Transaction Parties. Such effects of the COVID- 19 Pandemic
on the Transaction Parties shall not of themselves be deemed to be a Material
Adverse Effect.

﻿

The parties further acknowledge and agree that the COVID-19 Pandemic has
materially disrupted the cash flow of those Transaction Parties in the cinema
exhibition business, resulting in the need for such Transaction Parties to defer
or to obtain the abatement of the payment of certain obligations (including
rent) and in certain cases to temporarily close cinemas, and that such
disruption  in  cash  flow,  deferrals,  abatements  and  closures  do  not  of 
themselves  constitute



--------------------------------------------------------------------------------

 



Insolvency Events, so long as the Borrower has the resources to pay such debts
as and when they become due.

﻿

4



Except as expressly provided otherwise in this letter, the Bank reserves its
rights in relation to any breach of the Transaction Documents.

﻿

5



Each Transaction Party acknowledges incurring obligations and giving rights
under this letter for valuable consideration received from the Bank.

﻿

6



The Company, each Guarantor and the Bank agree that the Agreement, as amended by
this letter, and each of the other Transaction Documents remain in full force
and effect.

﻿

7



Except to the extent expressly set out in this letter, nothing in this letter or
otherwise operates as a waiver of any obligation of a Transaction Party, nor
shall anything prevent any further or other exercise, or the exercise, of any
right or remedy of the Bank.

﻿

8



The parties acknowledge and agree that this letter is a "Transaction Document"
for the purposes of the Agreement. The parties also acknowledge that the Banking
Code of Practice does not apply to the Transaction Documents and the
transactions under them as they are not a 'small business' as defined therein.
By entering into this letter,  the parties accept and agree to the terms set out
above.

﻿

9



If there is a conflict between the Agreement and this letter, the terms of this
letter prevail.

﻿

10



This letter:

﻿

(a)



may consist of a number of copies, each signed by one or more parties to this
letter.  If so,  the signed copies are treated as making up the one letter;  and

﻿

(b)



will be governed by and construed in accordance with the laws in force in
Victoria and each party submits to the non-exclusive jurisdiction of the courts
of Victoria.

﻿

Please do not hesitate to contact Jonathan Kerr on [Redacted] if you have any
queries in relation to this letter.

﻿

Yours faithfully

﻿

Picture 8 [rdi-20200630xex10_2g002.jpg]Signed by or on behalf of National
Australia Bank Limited

﻿

﻿

﻿

﻿

﻿

﻿

﻿

Michael Povey

Director, NAB Corporate





--------------------------------------------------------------------------------

 



﻿

SCHEDULE 1 – GUARANTORS

﻿

﻿

 

﻿

 

Guarantor

Notice details

Reading Entertainment Australia Pty Ltd

98 York Street

South Melbourne VIC 3205 Attention: Managing Director AND TO:

Reading International Inc.

5995 Sepulveda Blvd, Suite 300 Culver City, California 90230 United States of
America

Attention: Chief Financial Officer

Australia Country Cinemas Pty Ltd

As above

Australian Equipment Supply Pty Ltd

As above

Burwood Developments Pty Ltd

As above

Epping Cinemas Pty Ltd

As above

Hotel Newmarket Pty Ltd

As above

Newmarket Properties Pty Ltd

As above

Newmarket Properties No. 2 Pty Ltd

As above

Newmarket Properties #3 Pty Ltd

As above

Reading Auburn Pty Ltd

As above

Reading Australia Leasing (E&R) Pty Ltd

As above

Reading Belmont Pty Ltd

As above

Reading Bundaberg 2012 Pty Ltd

As above

Reading Charlestown Pty Ltd

As above

Reading Cinemas Pty Ltd

As above

Reading Cinemas Management Pty Ltd

As above

Reading Colac Pty Ltd

As above

Reading Dandenong Pty Ltd

As above

Reading Elizabeth Pty Ltd

As above

Reading Exhibition Pty Ltd

As above

Reading Licences Pty Ltd

As above

Reading Maitland Pty Ltd

As above

Reading Melton Pty Ltd

As above

Reading Properties Pty Ltd

As above

Reading Properties Indooroopilly Pty Ltd as trustee for the Landplan Property
Partners Discretionary Trust

As above

Reading Properties Taringa Pty Ltd as trustee for the Reading Property Partners
No. 1 Discretionary Trust

As above

Reading Property Holdings Pty Ltd

As above

Reading Rouse Hill Pty Ltd

As above

Reading Sunbury Pty Limited

As above

Rhodes Peninsula Cinema Pty Limited

As above

Westlakes Cinema Pty Ltd

As above

A.C.N. 143 633 096 Pty Ltd

As above

Reading Cannon Park Pty Ltd

As above

﻿





--------------------------------------------------------------------------------

 



SCHEDULE 2 – AMENDMENTS

﻿

The Agreement is amended in the following manner:

o



Clause 1.1 (“Definitions”) is amended by including the following new definition
immediately before the definition of “Accounting Standards”:

﻿

AASB 16 means Accounting Standard AASB 16, issued by the Australian Accounting
Standards Board under section 334 of the Corporations Act.

﻿

o



The definition of “Fixed Charges Cover Ratio” in clause 1.1 (“Definitions”) is
deleted in its entirety and replaced with:

﻿

Fixed Charges Cover Ratio means:

(c)



at any date (other than 31 December 2020, 31 March 2021 and 30 June 2021), the
ratio of:

﻿

(i)



the aggregate amount of:

﻿

(A)



Adjusted EBITDA in respect of the 12 month period ending on that date; and

﻿

(B)



Total Lease Payments in respect of the 12 month period ending on that date,

﻿

to

﻿

(ii)



the aggregate amount of:

﻿

(A)



Gross Interest Expense paid or payable by the Reading Entertainment Australia
Group (whether payable in respect of the Facilities or otherwise) in respect of
the 12 month period ending on that date; and

﻿

(B)



Total Lease Payments in respect of the 12 month period ending on that date;

﻿

(d)



at 31 December 2020, 31 March 2021 or 30 June 2021, the ratio of:

﻿

(i)



the aggregate amount of:

﻿

(A)



Adjusted EBITDA in respect of the 3 month period ending on that date; and

﻿

(B)



Total Lease Payments in respect of the 3 month period ending on that date,

﻿

to

﻿

(ii)



the aggregate amount of:

﻿

(A)



Gross Interest Expense paid or payable by the Reading Entertainment Australia
Group (whether payable in respect of the Facilities or otherwise) in respect of
the 3 month period ending on that date; and

﻿

(B)



Total Lease Payments in respect of the 3 month period ending on that date.

﻿

o



the definition of “Margin” in clause 1.1 (“Definitions”) is deleted in its
entirety and replaced with:

﻿

Margin means in relation to a Pricing Period for an Advance:

(a)



1.75% per annum for each Pricing Period which commences during the Relevant
Period; and





--------------------------------------------------------------------------------

 



(b)



for all other Pricing Periods, where the Leverage Ratio as shown in the Annual
or Interim Compliance Certificate most recently delivered to the Bank (subject
to clause 10.6(e)) on or before the first day of the relevant Pricing Period is:

﻿

(i)



greater than 3.0 times, 1.30% per annum;

﻿

(ii)



greater than 2.5 times but less than or equal to 3.0 times, 1.15% per annum;

﻿

(iii)



greater than 2.0 times but less than or equal to 2.5 times, 1.00% per annum: and

﻿

(iv)



less than or equal to 2.0 times, 0.85% per annum.

﻿

o



Clause 1.1 (“Definitions”) is amended by including the following new definition
immediately before the definition of “Relevant Jurisdiction”:

﻿

Relevant Date means the date on which the Bank receives the Interim Compliance
Certificate for the Quarter ending on 30 September 2021 in accordance with
clause 9.4(c) (“Other information”).

﻿

o



Clause 1.1 (“Definitions”) is amended by including the following new definition
immediately after the definition of “Relevant Jurisdiction”:

﻿

Relevant Period means the period from (and including) 31 August 2020 to (and
including) the Relevant Date.

﻿

o



A new clause 9.3A is added as follows:

﻿

9.3AAdjustments for AASB 16

﻿

(a)



The parties acknowledge that:

(i)



AASB 16 took effect on and from 1 January 2019, which changed or eliminated the
distinction between operating leases and finance leases; and

﻿

(ii)



the parties are continuing to assess the potential effect of AASB 16 on the
calculation of the financial ratios referred to in clause 9.7 (“Financial
ratios”) and the related definitions.

﻿

(b)



For each Calculation Date occurring on or prior to 31 December 2021:

(i)



the financial ratios referred to in clause 9.7 (“Financial ratios”) and the
related definitions will be calculated ignoring any changes following AASB 16
taking effect on 1 January 2019; and

﻿

(ii)



the Company must provide with its Financial Statements and other financial
information any reconciliation statements (audited, where applicable) necessary
to enable the financial ratios in clause 9.7 (“Financial ratios”) and the
related definitions to be calculated in accordance with paragraph (i).

﻿

(c)



If, in the reasonable opinion of the Borrower or the Bank, at any time after 31
December 2021, taking into account the AASB 16 changes when calculating the
financial  ratios referred to in clause 9.7 (“Financial ratios”) and the related
definitions would materially alter the effect of, or the calculation of, those
financial ratios or related definitions, the Borrower and the Bank will
negotiate in good faith to amend the relevant undertakings and definitions so
that they have an effect comparable to that as if the AASB 16 changes did not
apply.





--------------------------------------------------------------------------------

 



o



Clause 9.4(e) (“Other information”) is amended by deleting the words “within 30
days of the end of every 36 month period from the date of this document” and
replacing them with “by 31 July 2021 and every 36 months thereafter”.

﻿

o



Clause 9.5(f) (“Other financial undertakings”) is deleted in its entirety and
replaced with:

﻿

(f)



Distributions: it must not make any Distribution except:

(i)



at any time on or prior to the Relevant Date, with the Bank’s prior written
consent; and

﻿

(ii)



at any time after the Relevant Date, if:

﻿

(A)



no Event of Default subsists; and

﻿

(B)



such Distribution will not cause an Event of Default;

﻿

o



Clause 9.5(k) (“Other financial undertakings”) is deleted in its entirety and
replaced with:

﻿

(k)



Management Fees: no Management Fees are paid except:

﻿

(i)



at any time on or prior to the Relevant Date, with the Bank’s prior written
consent; and

﻿

(ii)



at any time after the Relevant Date, if no Event of Default subsists.

﻿

o



Clause 9.7(a)(i) (“Financial ratios”) is deleted in its entirety and replaced
with:

﻿

(i)



Fixed Charges Cover Ratio:

﻿

(A)



at 31 December 2020, 31 March 2021 and 30 June 2021, the Fixed Charges Cover
Ratio for the Calculation Period ending on that date is not less than 1.25 times
(provided that, for the purposes of this sub-paragraph (B) only, “Calculation
Period” shall be the period of three (3) months ending on that date); and

﻿

(B)



at each other Calculation Date (other than 30 June 2020 and 30 September 2020
(without prejudice to the Borrower’s obligation under clause 9.4(c) in respect
of those dates)), the Fixed Charges Cover Ratio for the Calculation Period
ending on that date is not less than

2.00 times;

﻿

o



Clause 9.7(a)(ii) (“Financial ratios”) is deleted in its entirety and replaced
with:

﻿

(ii)



Leverage Ratio: at each Calculation Date (other than 30 June 2020 to 30 June
2021 inclusive (without prejudice to the Borrower’s obligations under clause
9.4(b) and 9.4(c) in respect of those dates)), the Leverage Ratio for the
Calculation Period ending on that date is less than or equal to 3.25 times;





--------------------------------------------------------------------------------

 



﻿

Each Transaction Party accepts and agrees to the terms of this letter by signing
below.

﻿

﻿

EXECUTED by READING

ENTERTAINMENT AUSTRALIA

PTY LTD ACN [Redacted] in 

accordance with section 127(1) of the

Corporations Act 2001 (Cwlth) by

authority of its directors:

﻿

﻿

/s/ Ellen Cotter

---------------------------------------

Signature of director

﻿

﻿

ELLEN COTTER

---------------------------------------

Name of director (block letters)

﻿

﻿

/s/ Andrzej Matyczynski

---------------------------------------

Signature of director/company secretary*

*delete whichever is not applicable

﻿

﻿

ANDRZEJ MATYCZYNSKI

---------------------------------------

Name of director/company secretary* (block letters)

*delete whichever is not applicable

﻿

﻿





--------------------------------------------------------------------------------

 



EXECUTED by each of

﻿

AUSTRALIA COUNTRY CINEMAS PTY LTD ACN [Redacted];

AUSTRALIAN EQUIPMENT SUPPLY PTY LTD ACN [Redacted];

BURWOOD DEVELOPMENTS PTY LTD ACN [Redacted];

EPPING CINEMAS PTY LTD ACN [Redacted];

HOTEL NEWMARKET PTY LTD ACN [Redacted];

NEWMARKET PROPERTIES PTY LTD ACN [Redacted];

NEWMARKET PROPERTIES NO. 2 PTY LTD ACN [Redacted];

NEWMARKET PROPERTIES #3 PTY LTD ACN [Redacted];

READING AUBURN PTY LTD ACN [Redacted];

READING AUSTRALIA LEASING (E&R) PTY LTD ACN [Redacted];

READING BELMONT PTY LTD ACN [Redacted];

READING BUNDABERG 2012 PTY LTD ACN [Redacted];

READING CHARLESTOWN PTY LTD ACN [Redacted];

READING CINEMAS PTY LTD ACN [Redacted];

READING CINEMAS MANAGEMENT PTY LTD ACN [Redacted];

READING COLAC PTY LTD ACN [Redacted];

READING DANDENONG PTY LTD ACN [Redacted];

READING ELIZABETH PTY LTD ACN [Redacted]; READING EXHIBITION PTY LTD ACN
[Redacted]; READING LICENCES PTY LTD ACN [Redacted];

READING MAITLAND PTY LTD ACN [Redacted];

READING MELTON PTY LTD ACN [Redacted]; READING PROPERTIES PTY LTD [Redacted];

READING PROPERTIES INDOOROOPILLY PTY LTD ACN [Redacted]AS TRUSTEE FOR THE
LANDPLAN PROPERTY PARTNERS DISCRETIONARY TRUST;

READING PROPERTIES TARINGA PTY LTD ACN [Redacted]AS TRUSTEE FOR THE READING
PROPERTY PARTNERS NO. 1 DISCRETIONARY TRUST; READING PROPERTY HOLDINGS PTY LTD
ACN [Redacted];

READING ROUSE HILL PTY LTD ACN [Redacted];

READING SUNBURY PTY LIMITED ACN [Redacted];

RHODES PENINSULA CINEMA PTY LIMITED ACN [Redacted];

WESTLAKES CINEMA PTY LTD ACN [Redacted];

A.C.N. 143 633 096 PTY LTD ACN [Redacted]; and READING CANNON PARK PTY LTD ACN
[Redacted],

﻿

in accordance with section 127(1) of the Corporations Act 2001 (Cwlth) by
authority of each of its directors:

﻿

﻿

/s/ Ellen Cotter

---------------------------------------

Signature of director

﻿

﻿

ELLEN COTTER

---------------------------------------

Name of director (block letters)

﻿

/s/ Andrzej Matyczynski

---------------------------------------

Signature of director/company secretary*

*delete whichever is not applicable

﻿

ANDRZEJ MATYCZYNSKI

---------------------------------------

Name of director/company secretary* (block letters)

*delete whichever is not applicable

﻿

﻿

Each person signing above certifies that his/her signature is to be treated as
constituting a separate signing as director/company secretary (as specified) of
each entity listed above respectively



--------------------------------------------------------------------------------